Exhibit 10.14
Base Contract for Sale and Purchase of Natural Gas
This Base Contract is entered into as of the following date: April 17, 2008. The
parties to this Base Contract are the following:

              JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a and ULTRA RESOURCES,
INC national banking association organized under the laws of the
United State of America   363 N. Sam Houston Parkway E., Suite 1200
Houston, Texas 77060 Duns Number: 006981931

  Duns Number: 07-114-9974

Contract Number:

  Contract Number:

U.S. Federal Tax ID Number: 13-4994650

  U.S. Federal Tax ID Number: 83-0320643

 
            Notices:   Notices, Confirmations Invoices and Payments:
 
            245 Park Ave., 11th Floor, New York, NY, 10167   363 N. Sam Houston
Parkway E., Suite 1200 Attn: Energy Legal Department

  Attn: Gas Marketing

Phone:

  Fax: (646) 534-6393

  Phone: 281.876.0120

  Fax: 281.876.2831

 
            Confirmations:         One Chase Manhattan Plaza, Floor 14, New
York, NY 10081     Attn: Commodity Operations

  Attn:

Phone: (212) 552-1500

  Fax: (212) 383-6600

 
Phone:

  Fax:

Email: NA.Energy.Confirmations@jpmorgan.com        
 
            Scheduling:         Attn: Gas Scheduling

       
Phone: (212) 834-5050

  Fax: (212) 834-6367

        Email: NA.Energy.Confirmations@jpmorgan.com        
 
            Invoices and Payments:     Attn: Energy Settlements

  Attn:  

Email: Na.Energy.Settlements@jpmchase.com    
Phone: (212) 552-1600

  Fax: (212) 383-6614

 
Phone:

  Fax:

 
            Wire Transfer or ACH Numbers (if applicable):     BANK: JPMorgan
Chase Bank

  BANK: JP Morgan Chase Bank, NA

ABA: 021 0000 21

  ABA: 102001017

ACCT: 900 9 000267

  ACCT: 192 648 101

Other Details: Please include “North America — Gas Trading”

  Other Details: For the Account of Ultra Resources, Inc.

on all payments

   

This Base Contract incorporates by reference for all purposes the General Terms
and Conditions for Sale and Purchase of Natural Gas published by the North
American Energy Standards Board. The parties hereby agree to the following
provisions offered in said General Terms and Conditions. In the event the
parties fail to check a box, the specified default provision shall apply. Select
only one box from each section:

                                 
Section 1.2
Transaction
Procedure
þ
o Oral (default) 
Written     Section 7.2
Payment Date þ

o 25th Day of Month following Month of
delivery (default)
_____ Day of Month following Month of delivery                
Section 2.5
Confirm
Deadline
þ
o 2 Business Days after receipt (default)
_____ Business Days after receipt     Section 7.2
Method of
Payment þ
o
o Wire transfer (default)
Automated Clearinghouse Credit (ACH)
Check                
Section 2.6
Confirming
Party
þ
o Seller (default)
Buyer     Section 7.7
Netting þ
o Netting applies (default)
Netting does not apply                
Section 3.2 Performance Obligation
þ
o Cover Standard (default) 
Spot Price Standard     Section 10.3.1
Early Termination
Damages þ
o Early Termination Damages Apply (default)
Early Termination Damages Do Not Apply                     Note: The following
Spot Price Publication applies to both of the immediately preceding.    
Section 10.3.2
Other Agreement
Setoffs þ
o Other Agreement Setoffs Apply (default)
Other Agreement Setoffs Do Not Apply                
Section 2.26
Spot Price
Publication
þ
o Gas Daily Midpoint (default)

 
    Section 14.5
Choice Of Law  
Texas

               
Section 6
Taxes
þ

o Buyer Pays At and After Delivery Point
(default)
Seller Pays Before and At Delivery Point     Section 14.10
Confidentiality þ
o Confidentiality applies (default)
Confidentiality does not apply                 o  Special Provisions Number of
sheets attached: NONE     o  Addendum(s):

   
 
                           

IN WITNESS WHEREOF, the parties hereto have executed this Base Contract in
duplicate.

                JPMORGAN CHASE BANK, N.A.
    ULTRA RESOURCES, INC.
      By:   /s/ Karen Gossett     By:   /s/ Stuart E. Nance      Name:   Karen
Gossett      Name:   Stuart E. Nance      Title:   Vice President      Title:  
Vice President                May 1, 2008   

        Copyright © 2002 North American Energy Standards Board, Inc.
All Rights Reserved   NAESB Standard 6.3.1
April 19, 2002

 